     Case 3:19-cr-00118 Document 26 Filed 07/09/19 Page 1 of 2 PageID #: 57



                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                     CRIMINAL ACTION NO. 3:19-0118

EDUARDO RIOS-RIOS

                                              ORDER


       At a hearing held on July 8, 2019, the Government appeared by Erik Goes and the

defendant appeared in person and by counsel Lex Coleman for the purpose of the defendant's plea

to the single count indictment. The defendant acknowledged that he was proceeding to plead guilty

without a plea agreement.

       The Court inquired of the defendant, both personally and through counsel, to determine the

defendant's competence. The Court found the defendant competent and capable of entering an

informed plea.

       The Court inquired as to the defendant's plea. The defendant then pleaded guilty.

       The Court read the pertinent portions of 8 U.S.C. § 1326(a). The Court explained the

elements that the United States would have had to prove had this matter gone to trial. After hearing

and considering the defendant's explanation of why he considered himself guilty and hearing

evidence from the Government about what it would have been able to prove at trial, the Court

found that there was a sufficient factual basis for the defendant's guilty plea.

       The Court further informed the defendant, pursuant to the requirements of Fed. R. Crim.

P. 11(c)(1), of the nature of the charge and of the consequences of pleading guilty to the charge.

After explaining thoroughly these items and after hearing and considering the defendant's
     Case 3:19-cr-00118 Document 26 Filed 07/09/19 Page 2 of 2 PageID #: 58



responses to the Court's questions, the Court found that the defendant understood the nature of the

charge and the consequences of pleading guilty.

       The Court further informed the defendant, pursuant to the requirements of Fed. R. Crim.

P. 11(c)(3), (c)(4), of the constitutional and other legal rights that the defendant was giving up by

pleading guilty. After explaining thoroughly these items and after hearing and considering the

defendant's responses to the Court's questions, the Court found that the defendant understood his

constitutional and other legal rights.

       The Court further inquired of the defendant, pursuant to the requirements of Fed. R. Crim.

P. 11(d), to ensure that the defendant's plea was voluntary. After hearing and considering the

defendant's responses to the Court's questions, the Court found that the defendant's plea was

voluntary.

       The defendant further executed a written plea of guilty and the defendant's counsel

witnessed the document. The Court accepted the defendant's plea.

       Accordingly, the Court ADJUDGED the defendant guilty of violating 8 U.S.C. § 1326(a).

The Court proceeded to sentence the defendant.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel and the defendant,

the United States Attorney’s Office, the United States Probation Office, and the United States

Marshals Service.

                                              ENTER:          July 9, 2019




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                                -2-
